Exhibit 10.5
Translation from the French
AMENDMENT NO. 2
TO THE BOND TERMS AND CONDITIONS
ATTACHED AS A SCHEDULE TO THE SUBSCRIPTION AGREEMENT
dated September 25, 2009

(1)   QS FINANCE LUXEMBOURG S.A., a société anonyme governed by the laws of
Luxemburg with share capital of € 31,000, whose registered office is located 11,
avenue Emile Reuter, L-2420 Luxemburg, incorporated with the Luxemburg Trade and
Companies Register under the number B 109 345 (the “Issuer”);       AND   (2)  
QUIKSILVER, INC., a corporation governed by the laws of the State of Delaware,
United States of America (the “Guarantor”);       AND   (3)   SOCIETE GENERALE
BANK & TRUST, a société anonyme governed by the laws of Luxemburg, whose
registered office is located 11, avenue Emile Reuter, L-2420 Luxemburg,
incorporated with the Luxemburg Trade and Companies Register under the number B.
6061 (the “Original Subscriber”).       Each being designated as a “Party” and
jointly as the “Parties.”

WHEREAS:
On July 11, 2005, the Issuer, Skis Rossignol-Club Rossignol S.A.S., and the
Original Subscriber executed a Subscription Agreement (the “Agreement”) by which
the Issuer agreed to issue, and the Original Subscriber agreed to subscribe to,
the Bonds (as defined below) of a total nominal value of 50 million euros
(€50,000,000), issued on July 11, 2005, bearing interest at the rate of 3.231
percent per annum, and maturing on July 13, 2010 (the “Bonds”). The following
code was given to the Bonds: ISIN FR0010199893.
As of the date hereof, the Original Subscriber is the sole holder of the Bonds.
On July 31, 2008, the Issuer, the Guarantor, the Original Subscriber and Skis
Rossignol-Club Rossignol S.A.S. executed amendment no. 1 to the terms and
conditions of the Bonds and to the terms and conditions of the guarantee,
attached as a schedule to the original subscription agreement (hereinafter,
“Amendment no. 1”), modifying the Terms and Conditions (as defined below).
The Parties now wish, by means of this amendment (hereinafter, the “Amendment”)
and having obtained the agreement of the Bonds’ Original Subscriber dated
September 25, 2009, to amend the terms and conditions applicable to the Bonds as
set out in Schedule 1 of the

 



--------------------------------------------------------------------------------



 



Agreement (as amended by Amendment no. 1, the “Terms and Conditions”).
THE FOLLOWING HAS THEREFORE BEEN AGREED:
ARTICLE 1.

1.1.   Paragraph (iv) of Article 7 (Early repayment event) of Schedule 1 to the
Agreement is deleted and replaced in its entirety by the following:

  “7.   Early repayment event     (iv)   any present or future indebtedness of
the Issuer or of the Guarantor of an amount in excess of 10 million euros (or
the equivalent thereof in one or several other currencies), either on one
occasion or taken on aggregate, or any present or future indebtedness of the
Guarantor or of one of its subsidiaries pursuant to the Facilities Agreement,
(a) becomes due prior to its maturity date pursuant to a breach or a default, or
an early repayment event relating thereto, not remedied within the relevant
grace period, or (b) is not paid when due or, if applicable, prior to the expiry
of any initially-granted grace period, or (c) (concerning any indebtedness other
than indebtedness pursuant to the Facilities Agreement) related to any guarantee
or indemnification undertaking granted or given by the Issuer or the Guarantor
pursuant to the said indebtedness, is not honored when the said guarantee is
enforced.         For the requirements of these Terms and Conditions:        
“Facilities Agreement” means the English-language facilities agreement executed
on July 31, 2009 by and between, notably, Pilot SAS and Na Pali SAS as Borrowers
(Emprunters), Quiksilver, Inc. and Pilot SAS as Guarantors (Garants), BNP
Paribas, Crédit Lyonnais and Société Générale Corporate & Investment Banking as
Arrangers (Arrangeurs), BNP Paribas as Agent, Caisse Régionale de Crédit
Agricole Mutuel Pyrénées-Gascogne as Issuing Bank (Banque Emettrice) and the
financial institutions which are party to the Facilities Agreement in the
capacity of Original Lenders (Prêteurs Initiaux), modified by an amendment dated
September 25, 2009.”

ARTICLE 2.
The provisions contained in this present Amendment shall come into force upon
signature and must be read in conjunction with the other provisions of the
Agreement and of the Schedules thereto which, for the remainder, are unchanged.
It has been agreed that the Amendment does not act as a novation in any manner
whatsoever.

          ARTICLE 3.    

This Amendment is governed by French law. Any dispute relating notably to its
validity, interpretation or performance shall be brought before the Paris
Commercial Courts.

- 2 -



--------------------------------------------------------------------------------



 



Executed in Luxemburg and Paris, on September 25, 2009 in three (3) original
copies.

          QS FINANCE LUXEMBOURG S.A.

              Name:   Pierre Boccon-Liaudet      Title:   Category A Director   
 

          QUIKSILVER INC.

            Name:   Pierre Boccon-Liaudet      Title:   Authorized Agent       

          SOCIETE GENERALE BANK & TRUST

            Name:         Title:          

- 3 -